Case 0:19-cr-60312-RS Document 39 Entered on FLSD Docket 02/14/2020 Page 1of5

Ss

UNITED STATES DISTRICT COURT
_SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-60312-CR-SMITH/VALLE
UNITED STATES OF AMERICA
VS.
WILMER ALONZO STANLEY, JR.,

Defendant.
/

 

_ FACTUAL PROFFER

The United States of America, WILMER ALONZO STANLEY, JR. (“Defendant”), and
the Defendant’s counsel, agree that, had this case gone to trial, the United States would have
proven the following facts beyond a reasonable doubt, and that such facts are sufficient to establish
the Defendant’s guilt as to the offense charged in the Indictment.

In or around June 2019, law enforcement began physical surveillance of the residence at
438 NW 7th Avenue, Pompano Beach, FL, in Broward County, in the Southern District of Florida,
on suspicion of narcotics trafficking. Law enforcement observed activity indicative of street-level
narcotics trafficking occurring at the residence.

On or about June 26, 2019, law enforcement executed a controlled purchase of crack
cocaine using an undercover police officer and a Confidential Informant (“CI”). As part of the
controlled buy, law enforcement provided the Cl currency for the purchase. The undercover police
officer drove the CI to the target residence. Upon arrival, the CI walked up to the front door and
began speaking to an unknown black male in the residence through one of the windows. The CI

requested “hard,” which is street slang for crack. The unknown black male ‘then exited the
_ Case 0:19-cr-60312-RS Document 39 Entered on FLSD Docket 02/14/2020 Page 2 of 5

.

residence and approached the CI. The undercover police officer visually identified the black male
as the Defendant. The Defendant and the CI executed a hand-to-hand narcotics sale.

Immediately after the transaction, the Defendant returned to the residence, and the CI
returned to the vehicle with the undercover police officer. The CI relinquished two pieces of crack
cocaine, an amount consistent with the funds provided to the CI. The CI and the undercover police
officer then traveled to a prearranged location. The undercover police officer relinquished the two
pieces of crack cocaine to another law enforcement officer, who field-tested the narcotics and
confirmed cocaine. Law enforcement submitted the substance for testing, and the laboratory
confirmed 0.25 grams of a substance or mixture containing a detectable amount of cocaine.

Between June and July 2019, law enforcement periodically surveilled the residence and
routinely observed the Defendant at the residence. On or about July 17, 2019, law enforcement
executed a state search warrant at the residence. Inside the residence, law enforcement found M.O.
in the north bedroom, which had a small hole cut into the window from where narcotics could be
provided to prospective purchasers standing outside. In the north bedroom, law enforcement also
found a ledger indicating sales of 3,4-Methylenedioxyamphetamine (“MDMA”), and three radios
for communication.

In the east bedroom, where the Defendant later admitted, post-Miranda, that he resided,
law enforcement found an AK-47 (Serial # PM0145) with approximately 30 rounds of 7.62
ammunition loaded, and a Taurus P-111 (Serial # TXH06783) with approximately 13 rounds of
9mm ammunition loaded. Law enforcement also found a 9mm extended magazine inside the
dresser drawer, along with clear/pink capsules where narcotics are stored. In a shoebox, law
enforcement found the Defendant’s personal effects. In the kitchen, law enforcement found,

among other things, four scales.
Case 0:19-cr-60312-RS Document 39 Entered on FLSD Docket 02/14/2020 Page 3 of 5

In or around late July 2019, law enforcement resumed physical surveillance of the .
residence on suspicion of narcotics trafficking. Law enforcement once again observed activity
indicative of street-level narcotics trafficking.

On or about July 30, 2019, law enforcement executed a controlled purchase for MDMA
using an undercover police officer and a Confidential Informant (“CI”). The undercover police
officer provided the CI currency for the purchase and drove the CI to the target residence. Upon
arrival, the CI walked up to the north window and began speaking to an unknown individual in the
residence through the north window—the one with the hole cutout. The CI requested $20’s worth
of MDMA. The individual and the CI conducted a hand-to-hand transaction. The CI then returned

to the car, where the CI relinquished the two pieces of suspected MDMA, an amount consistent
with the money provided to the CI. Law enforcement submitted the substance for testing, and the
laboratory confirmed 0.26 grams of a substance or mixture containing a detectable amount of 3,4-
Methylenedioxy-alpha-ethylaminobutyrophenone (“Eutylone”).

Law enforcement continued physical surveillance of the residence following the controlled
purchase. Law enforcement observed the Defendant routinely at the residence for extended
periods of time. Law enforcement observed activity at the north window indicative of street-level
narcotics trafficking.

On or about August 13, 2019, law enforcement executed a state search warrant at the
residence. Inside, law enforcement found the Defendant and two other individuals. Law
enforcement’s search of the north bedroom revealed, among other things, 37 small, red capsules

containing a powder that a laboratory test later confirmed contained about 1.51 grams of a

substance or mixture containing a detectable amount of N-Phenyl-N-[1-(2-phenylethyl)-4-
Case 0:19-cr-60312-RS Document 39 Entered on FLSD Docket 02/14/2020 Page 4 of 5

piperidinyl]propanamide (“Fentanyl”). In the north bedroom, law enforcement also found a
narcotics ledger. The Defendant’s palm print was found on the ledger.

‘In the kitchen, law enforcement found items indicating that the Defendant had previously
been there, including a Broward Sheriff’s Office case card listing the Defendant as the victim and
a photograph of the Defendant’s child. Law enforcement also found small, red capsules matching
the capsules found in the north bedroom.

In the Defendant’s bedroom—the east bedroom—law enforcement found a lease
agreement for the residence. Outside the house, law enforcement found small, red capsules |
matching the ones found inside, a digital scale, and small, plastic baggies commonly used for
narcotics trafficking.

Following the execution of the search warrant, law enforcement interviewed R.D., who
stated, post-Miranda, that “Fat Cat”—a known nickname of the Defendant—had hired him as a
“worker” to sit in the north bedroom (with the altered window) and sell red capsules containing
heroin. R.D. did not know the Defendant’s real name, but he described him as having an AK-47
tattooed on his forehead as well as a set of lips tattooed on.the cheek. The Defendant matches that
description.

R.D. further explained that the Defendant would pay him $1.00 for every capsule sold, and
that the Defendant had given him about,47 capsules to start his shift. He also explained that the
Defendant had hired other workers as well, including someone who went by the nickname “NY.”

M.O., who was found at the residence during the first search warrant, goes by the nickname “NY.”

R.D. stated that the Defendant was the only person in charge.
Case 0:19-cr-60312-RS Document 39 Entered on FLSD Docket 02/14/2020 Page 5o0f5

From at least as early as in or around June 2019, and continuing through on or about August

13, 2019, the Defendant conspired with R.D., among others, to sell narcotics from the residence.

The two firearms retrieved from the Defendant’s bedroom in the residence were possessed by the

Defendant in furtherance of that conspiracy.

Date: 2/14 [tore By:
Date: shy lacvacd By:

Date: _2 | 4 bee By:

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

\— Se
DAYRON SILVERIO
ASSISTANT UNITED STATES ATTORNEY

TIMOTELY DAY
COUNSEYFOR DEFENDANT

Lil me Go

WILMER ALONZO STANLEY, JR.
DEFENDANT
